Russell, J.
(After stating the foregoing facts.)
1. Under the pleadings and the evidence, the first question which arises is as to the power of the trustees of a school district, and especially as to their power and authority to bring a suit. We deal with this phase of the case first, because the defendants in their plea question the right of the present trustees to pursue.the instant action, and also because it seems to us tha.t if the trustees of the school districts, provided for by law, can employ counsel and maintain an action brought upon a breach of their treasurer’s bond, perhaps the trustees of the same district would be authorized, in their discretion, to employ counsel to invoke the protection of their rights in another proceeding and in a different forum, and even to appear before a legislative committee in opposition to proposed legislation directly affecting the trust with the preservation and administration of which the trustees are charged*' By the terms of the Political Code (1910), §§ 1531, 1532, 1533, provision is made for the creation of school districts, into which the law requires each county to be subdivided; for the election of three trustees for each school district, and for the *857election of a secretary and treasurer, who must be a member; and § 1537 prescribes the powers and duties of the trustees and of the secretary. Some of the duties of the trustees are specifically defined in the code, but many of their duties and powers must be implied from the nature of the office and the trust imposed upon them. In the absence of an express definition of their powers, or of any limitation upon them in the statute, it must be assumed that there is an implied grant of enough power to enable these trustees to discharge the duties and effectuate the trust imposed upon them. This view has been taken in other jurisdictions. The trustees of school districts are generally vested with the power of making contracts in relation to school matters. They have been empowered by statute, in this State, to borrow money for certain purposes, and usually they have power to acquire and hold land and other property for school purposes, and are invested with capacity to sue and be sued, where the rights of their trust are involved. 25 Am. & Eng. Enc. Law (2d ed.), 44, 45, and citations. We may remark, in passing, that the right of the plaintiffs to bring the present suit depends upon the assertion of this principle.
2. It is apparent, from consideration of the various sections of the code which deal with the organization and administration of our public-school system that it was the intention of the legislature to deal with the subject in a broad, general way, leaving matters of detail largely to the discretion of those specially charged with the conduct of oiir public-school system. (See Political Code (1910), title 11, chapter 4, article 9, which article deals with the formation of school districts, the election of trustees, and the levy of local tax for public schools, both by counties and by school districts.) It is declared, in § 1545, that “it is the purpose and spirit of this Article to encourage individual action and local self-help upon the part of the school districts,” but “it is expressly understood that the general school laws of this State as administered by the county board of education shall be observed.” We apprehend this section to mean that as .the county board of education is subordinate to the State board of education and to the State commissioner of education, who is its chief executive officer, so the authorities of a school district laid out according to law are to be subordinate to the regulations of the county board of education, and, nevertheless, individual action and local self-help on the part of the school dis*858triet is to be given, the fullest recognition by those charged with administration of our public-school system who are superior in authority to the school-district authorities. Naturally this would call for an application of very liberal rules when the exercise of the discretion of the local board in the expenditure of the funds entrusted to them is to be reviewed. Of course, the expenditure of school money for any purposes foreign to the school and not connected with its maintenance would be contrary to law. On the other hand, occasions might arise in which the interest of the school would be subserved by the use of a portion of its funds for other purposes than the mere payment of its teachers or even the building or repairing of schoolhouses. The safety of funds already in hand might be involved; or the power to raise any funds in the future might be threatened. In such case it can not be said that any expense necessary to preserve unimpaired the trust delegated could not be properly made by the school trustees from the school funds. To hold otherwise would be to say that in a supposable case those who are charged with the administration of the school interest of a school district must stand idly by and lose all, for want of power to save their rights by the use of those means which must be employed by others under similar circumstances. In the absence of express legislation to the contrary, sound public policy requires that the exercise by the board of trustees of a school district of its discretion as to the expenditure of the funds raised by taxes from the citizens of the district should not be controlled or interfered with, unless there is a manifest abuse of discretion, or unless funds raised by taxation for educational purposes are expended for some purpose wholly disconnected therefrom.
3. It would seem to be implied, from the language used in § 1547, that it is the policy of the State to encourage individual action and local self-help in the school' districts; and this can best be done by allowing the greatest possible freedom of action on the part of the local trustees, especially in the expenditure of funds raised by local taxation. It would seem to be in consonance with the spirit of our institutions to allow the chosen representatives of those who paid the local tax to control the disposition of the funds, with the single reservation that the money thus raised by taxation must be expended in the maintenance of a local school for whose support it was designed by the voters. It is true that *859public-school money is a trust fund, and can not be applied except for educational purposes, but it would never do to give so strict, a construction to this language as to confine the expenditure to the payment of teachers, and nothing else. All language is to be given a construction which will effectuate the purpose sought to be accomplished; and so, while money raised for the maintenance of a public school may in one sense be said to be money raised for educational purposes, it is not raised for all educational purposes, but only for the benefit of pupils in strictly public or common schools. Public-school funds can not be expended for the support of a strictly- private school, — that is, a school from which children legally entitled to enjoy the benefits of the public-school fund may be excluded. But while the expenditure of public-school funds is confined to public schools, we -are of the opinion that in the conduct of the public schools the proper authorities (such as the trustees of a school district) may, in their discretion, make any expenditure of the funds which is absolutety necessary for the proper maintenance of the school entrusted to their charge.' They might properly expend a portion of the money in repairing or improving the school building, or in fitting it with propei’ appliances and conveniences. They might insure the school property against loss bjr fire, and pay the premium from the school fund. By a parity of reasoning we have no hesitation in holding that funds derived from local taxation within a school district may properly be expended by the trustees of the district in protecting or preserving the right of local taxation for educational purposes, by the employment of an attorney, or in other legitimate expenses necessary for presenting their rights in the adjudication of the case. This ruling disposes of the alleged breach of the bond in the payment of the attorney’s fee and of traveling expenses of witnesses before the legislative committee. The trustees of. Wesley Chapel school district contracted to pay the attorney’s fees and the expenses of the witnesses. They had the right to make the contract if the expenditure was necessary, and, according to the evidence in the record, the trial judge was authorized .to conclude that the expenditure was necessary.
4. Regardless of the authorization of the county board of education, and the settlement with the county school commissioner, the treasurer was authorized, upon the order of the trustees of the *860school district, to pay the tuition of those children of school age residing in Wesley Chapel school district who attended the school in Paulding county. As provided in § 1537 of the Political Code, the trustees have the right to fix the tuition for non-resident pupils.' The power of fixing the rate of tuition for pupils not residing in the district naturally implies the power of the trustees of the district in which the non-resident pupils reside to agree, upon their part, to pay this tuition; because each child of school age (with some exceptions) is equally entitled to receive the benefit of the common-school fund apportioned by the State. It would be mockery to hold that the law, while devolving upon trustees of the common schools the solemn and responsible duty of providing means for the education of children of school age within their district, denies them the power to perform this duty. It is within the power of trustees of any school district in this State to provide means by which all children of school age in every school district may receive the benefit of the school fund belonging to that district. And to that end the trustees may either contract with the trustees of an adjoining school district for the payment of the tuition of non-resident pupils to themselves, cr may agree to pajr to the trustees of an adjoining school district, whether in the same or in an adjoining county, the tuition of resident pupils when they determine that these pupils can more advantageously or conveniently attend the school of the adjoining district than the school of the district in which they reside.
5. The point is raised by the plaintiffs in error that upon the repeal of the local-tax law in Wesley Chapel school district, it was the duty of Matthews, as treasurer of the local board of trustees, to pay over any funds in his hands to his successor as treasurer of the local board of trustees, and not to the county school commissioner. We think this position is well taken; but it does not affect the decision of the case, for the suit in the present instance does not declare a breach of the bond, except in the three payments to which we have referred; and, consequently, any payment made by Matthews to the county commissioner in settlement of his accounts is not involved. The only questions raised are as to the validity of the payment of the attorney’s fees, the expenses of the witnesses, and the payment of the tuition of pupils, entitled to the benefit of the school fund in Wesley Chapel district, to a school in an adjoining *861county. Tbe title to public-school money paid into the hands of trustees of a school district while local taxation for school purposes was in force is unaffected by the fact that the local-tax law was thereafter repealed or abolished by the provisions of § 1536 of the , Political Code (1910). The repeal of the local tax in Wesley Chapel school district did not abolish the office of treasurer of the board of trustees of that school district; and, by his bond, Matthews was bound to pay over any funds in his hands to his successor in office; and if he paid anything to the county commissioner, the payment would seepi to be unauthorized. Certainly, if any of the funds paid by him to the county commissioner had been raised by local taxation and paid by the taxpayers of Wesley Chapel school district, they should have been expended solely for the benefit of that school; but the present suit is. not brought to recover any money paid out by Matthews as treasurer, other than the three items enumerated above. As to this, the payment in each instance was authorized by the local board of trustees, and, therefore, the principal sum of $106.35, sued for, was properly accounted for, according to the terms of the bond, and, having been legally expended by him, could'not be paid over to his successor.
6. The judgment of the court below, under our view of the law, was required .by the evidence. The payment of each of the sums expended by the treasurer was authorized by the trustees of the school district, and, as the spending of the money was necessary in the proper administration and preservation of the school fund with which the trustees were charged, it is needless to determine how far the mere order of the majority of the board of trustees would have' protected the treasurer in making the payments, if they had been less closely connected with the proper maintenance and improvement of the educational facilities of the school district.

Judgment affirmed,. Pottle, J., not presiding.